                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DEON HAMPTON,                                )
                                                 )
                        Plaintiff,               )
                                                 )
    vs.                                          )   Case No. 3:18-CV-550-NJR-RJD
                                                 )
    JOHN BALDWIN, KEVIN KINK,                    )
    KAREN JAIMET, OFFICER BURLEY,                )
    LT. GIVENS, OFFICER CLARK,                   )
    OFFICER LANPLEY, JOHN DOE 1-4,               )
    JOHN VARGA, OFFICER GEE,                     )
    OFFICER MANZANO, OFFICER                     )
    BLACKBURN, LT. DOERING, and                  )
    SGT. KUNDE,                                  )
                                                 )
                        Defendants.              )

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Reona J. Daly (Doc. 117), which recommends granting in part

and denying in part the Motion for Summary Judgment on the Issue of Exhaustion of

Administrative Remedies filed by Defendants John Baldwin, Karen Jaimet, Kevin Kink,

Nicholas Lanpley, Michael Clark, Jeremy Givens, Jacob Blackburn, Christopher Doering,

Taylor Gee, Susan Kunde, Arthur Manzano, and John Varga (Doc. 36). 1

          Plaintiff Deon Hampton, a transgender inmate, filed this lawsuit pursuant to

42 U.S.C. § 1983 alleging Defendants violated her constitutional rights while she was



1 The Clerk of Court is DIRECTED to correct Defendants’ names on the docket as reflected in this
paragraph.

                                         Page 1 of 4
incarcerated at various correctional centers within the Illinois Department of Corrections

(Doc. 1). Hampton is proceeding on her Amended Complaint, which alleges nine counts

related to Defendants’ alleged violation of the Equal Protection Clause, the Eighth

Amendment, the Americans with Disabilities Act, the Illinois Hate Crimes Act, and

Illinois state law regarding intentional infliction of emotional distress (Doc. 64).

       On April 20, 2018, all Defendants except Officer Burley filed a motion for summary

judgment asserting Hampton failed to exhaust her administrative remedies, as required

by the Prison Litigation Reform Act, 42 U.S.C. §1997e, et seq., prior to filing this lawsuit

(Doc. 36). After supplemental briefing on the issue and an evidentiary hearing held by

Judge Daly pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008), Judge Daly entered

the Report and Recommendation that is currently before the Court. Objections to the

Report and Recommendation were due May 13, 2019. No objections were filed.

       Because no party has filed an objection, the undersigned need not undertake a de

novo review. 28 U.S.C. § 636(b)(1)(C); see also Thomas v. Arn, 474 U.S. 140 (1985); Johnson v.

Zema Sys. Corp., 170 F.3d 734, 741 (7th Cir. 1999). Instead, the Court should review the

Report and Recommendation for clear error. Johnson v. Zema Systems Corp., 170 F.3d 734,

739 (7th Cir. 1999). The Court may then “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       While de novo review is not required here, the Court has reviewed Judge Daly’s

Report and Recommendation for clear error. Following this review, the Court agrees with

her findings, analysis, and conclusions. Accordingly, the Court ADOPTS the Report and

Recommendation (Doc. 117) and GRANTS in part and DENIES in part the Motion for

                                        Page 2 of 4
Summary Judgment on the Issue of Exhaustion of Administrative Remedies (Doc. 36).

      The Court finds that Hampton failed to exhaust her administrative remedies as to

Count Three against Defendants Givens, Clark, and Lanpley, as well as Count Four

against Defendant Jaimet. Defendants Givens, Clark, Lanpley, and Jaimet are therefore

DISMISSED without prejudice. This case shall now proceed on the merits as to the

following claims:

Count One:          Fourteenth Amendment Equal Protection claim against John
                    Baldwin, the Director of the IDOC, in his official capacity for refusing
                    to place Plaintiff in a women’s prison.

Count Two:          Fourteenth Amendment Equal Protection claim against Director
                    Baldwin and Dixon Warden John Varga in their official capacities
                    related to Plaintiff’s subjection to continued verbal sexual
                    harassment due to her gender identity.

Count Three:        Eighth Amendment failure to protect claim against Defendants John
                    Does 1-4, Officer Burley, Officer Gee, IA Officer Manzano, and IA
                    Officer Blackburn in their individual capacities and Director
                    Baldwin and Warden Varga in their official capacities for failing to
                    ensure Plaintiff’s safety at Dixon and Lawrence despite their
                    knowledge that she is vulnerable to abuse and sexual assault.

Count Four:         Eighth Amendment cruel and unusual punishment claim against
                    Defendants Warden Varga and Warden Kink, in their individual
                    capacities, and Director Baldwin and Warden Varga in their official
                    capacities for placing Plaintiff in segregation, thereby exacerbating
                    her serious mental health problems.

Count Five:         Eighth Amendment excessive force claim against Officer Burley, Lt.
                    Doering, and Sgt. Kunde.

Count Six:          Claim under the Americans with Disabilities Act against Director
                    Baldwin and Warden Varga in their official capacities for failing to
                    provide Plaintiff with reasonable accommodations for her Gender
                    Dysphoria disability.




                                      Page 3 of 4
Count Seven:    Monell claim under 42 U.S.C. § 1983 against Director Baldwin and
                Warden Varga in their official capacities for ratifying and
                implementing unconstitutional policies related to transgender
                prisoners.

Count Eight:    Claim under the Illinois Hate Crimes Act against Officer Burley in
                his individual capacity for allegedly physically assaulting Plaintiff
                due to her gender and sexual orientation, and against Director
                Baldwin and Warden Varga in their official capacities to prevent the
                continued violation of Plaintiff’s rights under the Illinois Hate
                Crimes Act.

Count Nine:     Intentional infliction of emotional distress claim against Director
                Baldwin, Warden Varga, Warden Kink, Lt. Doering, Sgt. Kunde, and
                Officer Burley in their individual capacities.


      IT IS SO ORDERED.

      DATED: May 15, 2019

                                           ____________________________
                                           NANCY J. ROSENSTENGEL
                                           Chief U.S. District Judge




                                 Page 4 of 4
